NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 and 13 are missing a period (.) at the respective ends of the claims. Each and every claim should end with a period.

Drawings
The drawings are objected to because of the following issue in Fig. 1:
In the same way there is an arrow drawn between S5 and the MR data, an arrow should similarly be added between S5 and the PET data since the movement status info (MSI) is used to divide the PET data too (i.e., not just for dividing the MR data). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
MPEP 2106.03 recites in part:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

Claim 12 recites: “A computer program product which comprises a program and is directly loadable into a memory of the magnetic resonance PET device, when executed by a processor of the magnetic resonance PET device, causes the magnetic resonance PET device to perform the method as claimed in claim 1.”
The claim “computer program product” is recited in the claim as comprising a “program”. This program is understood to be a computer program, which does not have a physical tangible form. The product itself is not limited to only those products having a physical tangible form. Even if, for argument’s sake, it was limited to only those products having a physical tangible form, the claim does not seem to exclude transitory signals per se. In this sense, the broadest reasonable interpretation of the claim is broad enough to encompass both statutory embodiments as well as non-statutory embodiments.
MPEP 2106.03 further recites in part:
A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.

For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Since the claim covers both statutory and non-statutory embodiments, the claim is considered to embrace subject matter that is not eligible for patent protection and therefore considered directed to non-statutory subject matter.
The examiner recommends amending the claim to recite a non-transitory computer-readable storage medium in a manner similar to claim 11, or otherwise canceling the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11 and 12 recite a non-transitory computer-readable storage medium and a computer program product respectively. The storage medium and product respectively have stored thereon or comprise a program. When the program is executed by a processor, it causes the processor to perform the method of claim 1.
In view of this functional relationship between the program and the processor, the program is treated as having patentable weight (see MPEP 2111.05, III.). In view of this patentable weight, it is therefore understood that the scope of the program is defined in the claim by the method that it causes the processor to perform. Since this method that the program causes the processor to perform references to another claim (i.e., claim 1), then claims 11 and 12 are therefore considered to be dependent claims. In other words, claims 11 and 12 depend on claim 1 because the scope of claims 11 and 12 depend on the scope of claim 1.
Although claims 11 and 12 are dependent claims (as discussed above), they are not proper dependent claims because they fail to include all the limitations of the claim upon which they depend (i.e., they fail to include all the limitations of claim 1). Since claims 11 and 12 are not methods per se, then they do not require any method to be performed in order to infringe on the claims. For example, consider software piracy where an infringer infringes on claims 11 and 12 (e.g., illegally copying, distributing, importing the non-transitory computer-readable storage medium of claim 11 and the computer program product of claim 12) without actually performing the method of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 2-10 are allowed.
Claims 1 and 13 would be allowed if amended to merely overcome the objection above (i.e., the extend of such an amendment should be limited to overcoming the objection, but otherwise does not materially change the scope claims).
Claims 11 and 12 would be allowed if amended to merely overcome the rejections above (i.e., the extend of such an amendment should be limited to overcoming the §101 and §112(d) rejections, but otherwise does not materially change the scope claims).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and dependent claims thereof: Within the context of a method for recording a positron emission tomography (PET) image data set of an overall recording area of a patient, the method comprising:
using a magnetic resonance PET device, simultaneously recording PET raw data, magnetic resonance data of corresponding slices of the patient currently located within a field of view of the magnetic resonance PET device, and movement status information relating to one of a plurality of cyclical movements of the patient, the overall recording area of the patient exceeding a size of the field of view of the magnetic resonance PET device;
assigning a movement status class, based on the movement status information, to the PET raw data and the magnetic resonance data associated with each of the plurality of cyclical movements;
determining attenuation maps of the patient for each of the different movement status classes;
applying the attenuation maps to the PET raw data assigned to the corresponding one of the different movement status classes; and
reconstructing the PET image data set from the PET raw data based on at least one of the attenuation maps of the overall recording area,
the prior art of record does not teach or reasonably suggest that (1) the overall recording area for recording the PET raw data is moved continuously at a constant movement speed through the field of view and (2) the attenuation maps of the patient for each of the different movement status classes are based on the magnetic resonance data assigned to the different movement status classes.

Catana, “Motion Correction Options in PET/MRI” Seminars in Nuclear Medicine, Vol.45, Issue 3, May 2015, pages 212-223 teaches a substantial portion of the claimed invention (an overview is shown in Fig. 2 on page 217). However, Catana does not teach that the attenuation maps of the patient for each of the different movement status classes are based on the magnetic resonance data assigned to the different movement status classes. On the contrary, the attenuation maps for each of the different movement status classes appears to be based on a single attenuation map in time (which was previously acquired) that has been morphed/deformed in accordance with a motion model in order to represent attenuation maps of the patient for each of the different movement status classes. Further, Catana does not teach that the overall recording area for recording the PET raw data move continuously at a constant movement speed through the field of view.

Bal et al., US 2014/0056500 A1 teach generating attenuation maps for each of different movement status classes (506, Fig. 5) based on magnetic resonance data assigned to different movement status classes (502, Fig. 5). However, Bal et al. do not teach that the overall recording area for recording the PET raw data move continuously at a constant movement speed through the field of view.

Lu et al., “Whole-body continuous-bed-motion PET list-mode reconstruction with non-rigid event-by-event respiratory motion correction” Journal of Nuclear Medicine May 2019, 60 (supplement 1) 105 teaches the overall recording area for recording the PET raw data move continuously at a constant movement speed through the field of view but does not teach recording MRI data (simultaneously with the PET data) for generating attenuation maps, let alone for each movement status class.

Even considering the combination of teachings of the aforementioned references, it is not clear that the ordinarily skilled artisan would necessarily combine the teachings in such as a way as to result in the claimed invention, short of improper hindsight. For example, modifying Catana such that the attenuation maps for each of different movement status classes are generated based on magnetic resonance data assigned to different movement status classes instead of being generated based on a single attenuation map in time (which was previously acquired) that has been morphed or deformed in accordance with a motion model would change the principle of operation with regards to the problem of attenuation maps and motion. Otherwise, with regarding to modifying Catana and/or Bal et al., by continuously moving the overall recording area for recording PET raw data at a constant movement speed through the field of view, as taught by Lu et al., it is unclear whether there would be reasonable expectation of success, since Lu et al. do not consider simultaneous MRI (with PET), let alone the claimed features regarding the determining attenuation maps for each of the different movement status classes based on the MR data assigned to the different movement status classes.
The following references are additionally cited but are not any more relevant that those already discussed above:
Fenchel et al., US 2014/0243653 A1
Fenchel, US 2015/0196266 A1
Fenchel et al., US 2016/0069973 A1
Bal et al., US 2015/0289832 A1

Claim 13 covers essentially the same subject matter but in the form of a device (i.e., the subject matter of claim 1 is essentially claimed as functional configurations of the controller), and therefore allowable over the prior art for the same reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793